                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

JENNIFER CHAMPAGNE,                           :
                                              :
                           Plaintiff,         :      Case No. 3:18-cv-03190 (VLB)
                                              :
      v.                                      :
                                              :
COLUMBIA DENTAL, P.C.,                        :
                                              :
                           Defendant.         :      March 16, 2020

                      PARTIES' JOINT TRIAL MEMORANDUM

1.    TRIAL COUNSEL

      PLAINTIFF:

      a.     James Sabatini, Sabatini & Associates, LLC, 1 Market Square,

Newington, CT 06111, Tel: 860-667-0839, Fax 860-667-0867, email:

jsabatini@sabatinilaw.com


      DEFENDANT:
      a.     Thomas A. Amato; 357 East Center Street, Manchester, CT 06040;

telephone number: 860-643-0318; facsimile number: 860-643-2725; email address:

Amatolaw@att.net

2.    JURISDICTION
      The Court has jurisdiction pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343

and this action is brought pursuant to: Title VII.

3.    JURY/NON-JURY

      This case is a jury trial.

4.    LENGTH OF TRIAL


                                          1
      Plaintiff estimates 2 to 3 days. Defendant estimates seven (7) days.

5.    FURTHER PROCEEDINGS

      None at this time for the plaintiff. The defendant may file a motion in limine.

The defendant served on February 28, 2020 a notice of deposition for the

audiovisual deposition of Dr. J. Robert Stanko for March 10, 2020.

6.    NATURE OF CASE

      Plaintiff brings the following causes of action: (1) hostile work environment

based on sex in violation of Title VII. Plaintiff claims monetary damages and

equitable relief.

7.    STATEMENT OF THE CASE

      Defendant Columbia Dental, P.C. employed Plaintiff Jennifer Champagne.

Plaintiff worked as a dental assistant.

      Defendant employs John Stanko, DMD, who is a dentist.

      Ms. Champagne claims that Dr. Stanko sexually harassed her in the

workplace.

      Ms. Champagne seeks money to compensate her for her harms and losses.

        Defendant denies Ms. Champagne's claim.

8.    TRIAL BY MAGISTRATE JUDGE

      Plaintiff agrees to a trial by a Magistrate Judge.

9.    LIST OF WITNESSES

      PLAINTIFF'S WITNESSES:




                                          2
      a.     Jennifer Champagne (Windsor Locks, CT) – Plaintiff will testify on

the facts and circumstances set forth in her Complaint and on her harms and

losses.

Estimated duration: 5 to 6 hours

      b.     John Stanko (defendant's employee) – Dr. Stanko will testify on his

supervision of the plaintiff, his behavior in the workplace, defendant's policies,

procedures and rules, the facts and circumstances set forth in plaintiff's

Complaint, and the facts and circumstances he testified to during the course of

his deposition.

Estimated duration: 5 hours

      c.     Jolanta "Jola" Ochrim (defendant's employee) – Ms. Ochrim will

testify on defendant's policies, practices and rules, plaintiff's employment, Dr.

Stanko's behavior in the workplace, the facts and circumstances set forth in

plaintiff's Complaint, and the facts and circumstances she testified to during the

course of her deposition.

Estimated duration: 2 hours

      c.     Tarah Jameson (defendant's employee) – Ms. Jameson will testify on

defendant's policies, practices and rules, plaintiff's employment, Dr. Stanko's

behavior in the workplace, the facts and circumstances set forth in plaintiff's

Complaint, and the facts and circumstances she testified to during the course of

her deposition.

Estimated duration: 3 hour




                                          3
      d.     Tarcie Larue, APRN (Hartford Medical Group) – Ms. Larue will testify

on plaintiff's medical care and treatment for plaintiff's anxiety caused by the

sexual harassment.

Estimated duration 1-2 hours

      e.     Crystal Holmes (defendant's employee) – Ms. Holmes will testify on

plaintiff's employment, her employment with defendant, Dr. Stanko's behavior in

the workplace and the facts and circumstances set forth in plaintiff's Complaint.

Estimated duration: 1 hour

      f.     Cintia Legault (defendant's employee) – Ms. Legault will testify on

her employment with the defendant, Dr. Stanko's behavior in the workplace and

the facts and circumstances set forth in plaintiff's Complaint.

Estimated duration: 1 hour

      Plaintiff reserves the right to call any witness identified by the defendant.



DEFENDANT'S WITNESSES

      The defendant may call the following witnesses, although not necessarily

in the following order:

           1. Raymond J. Belisle, Jr.; 56 Jacqueline Drive, Manchester, CT; this

witness generally will address the application, hiring and suspension process

regarding the plaintiff, including explaining her personnel file; the estimated

duration of direct examination is approximately one hour.

           2. Cintia M. Legault; R4 Saint Marc Circle, South Windsor, CT; this

witness generally will address the application and hiring process regarding the



                                          4
plaintiff, the reliance upon the DANB representation, and her discovery of non-

certification; the estimated duration of direct examination is approximately one

hour.

           3. Alexander K. Michaud; R4 Saint Marc Circle, South Windsor, CT;

this witness generally will address the arrangements to accommodate the

plaintiff’s non-certification, his monitoring of the plaintiff’s testing status, and

observations of Dr. Stanko; the estimated duration of direct examination is

approximately one hour.

           4. Dr. J. Robert Stanko; 505 Main Street, Wethersfield, CT; this

witness generally will address his interactions with the plaintiff and controversion

of the amended complaint; the estimated duration of direct examination is

approximately three hours via audiovisual deposition or live testimony,

depending on the trial dates.

           5. Yolanta Ochrim; 50 Round Hill Road, Wethersfield, CT; this witness

generally will address her interactions with the plaintiff, controversion of the

amended complaint, and observations of Dr. Stanko; the estimated duration of

direct examination is approximately two hours via either stenographic deposition

transcript excerpts or live testimony, depending on the trial dates.

           6. Tarah Jameson; 17 Barbonsel Road, East Hartford, CT; this witness

generally will address her interactions with the plaintiff, controversion of the

amended complaint, and observations of Dr. Stanko; the estimated duration of

direct examination is approximately two hours.




                                           5
          7. Crystal Holmes; 658 Dickinson Street, Springfield, MA; this witness

generally will address her interactions with the plaintiff, controversion of the

amended complaint, and observations of Dr. Stanko; the estimated duration of

direct examination is approximately one hour.

          8. Tia M. G. Rosado; 8 Joseph Court, East Hampton, CT; this witness

generally will address her interactions with the plaintiff, controversion of the

amended complaint, and observations of Dr. Stanko; the estimated duration of

direct examination is approximately one hour.

          9. Joann Rosikiewicz; P.O. Box 557, Searsport, ME; this witness

generally will address her interactions with the plaintiff, controversion of the

amended complaint, and observations of Dr. Stanko; the estimated duration of

direct examination is approximately one hour.

          10. Shane Gaston-Woodard; New Haven, CT; this witness generally will

address his interactions with the plaintiff and his observations of Dr. Stanko; the

estimated duration of direct examination is approximately one-half hour.

          11. Carmen Chase; New Haven, CT; this witness generally will address

her interactions with the plaintiff and her observations of Dr. Stanko; the

estimated duration of direct examination is approximately one-half hour.

          12. Daniel Escalante; 483 Middle Turnpike West, Manchester, CT; this

witness generally will address his interactions with the plaintiff and his

observations of Dr. Stanko; the estimated duration of direct examination is

approximately one-half hour.




                                          6
             13. Ronald Escalante; 483 Middle Turnpike West, Manchester, CT; this

witness generally will address his interactions with the plaintiff and his

observations of Dr. Stanko; the estimated duration of direct examination is

approximately one-half hour.

             14. Olga A. Polgun; 2049 Silas Deane Highway, Rocky Hill, CT; this

witness generally will address the common manner of communication between

and among dentists and their dental assistants; the estimated duration of direct

examination is approximately one-half hour.

             15. Dr. Steven M. Balloch or his personnel agent; 300 Hebron Avenue,

Glastonbury, CT; this witness generally will address the plaintiff’s employment

experience with his office; the estimated duration of direct examination is one-

half hour.

             16. Dr. Abbas Mohammadi; 115 South Farms Drive, Manchester, CT;

this witness generally will address the employment policies of the defendant and

efforts to address the plaintiff’s concerns; the estimated duration of direct

examination is approximately one hour.




                                          7
10.    DEPOSITION TESTIMONY

       Plaintiff presently does not expect a witness to testify by deposition in lieu

of testifying at trial. Should a witness become unavailable to testify at trial

whether in court or remote via live feed, then plaintiff will secure that witness' trial

deposition testimony.

       Plaintiff will designate portions of Dr. Stanko's, Ms. Johnson's and Ms.

Ochrim's deposition testimony and offer those designations into evidence as part

of plaintiff's case-in-chief pursuant to Fed.R.Civ.P. 32(a)(1)(B) and 32(a)(3).

       The defendant anticipates offering the testimony of the following witnesses

by deposition or excerpts thereof, depending on the actual trial dates:

           1. Dr. J. Robert Stanko by way of audiovisual and stenographic

deposition; and

           2. Yolanta Ochrim by way of pages 8-10, 12, 17-18, 22-25, 30-31, 42,

and 55-62 of her stenographic deposition transcript.

11.    EXHIBITS

PLAINTIFF'S EXHIBITS

Plaintiff's Exhibit 1: Jameson email to Legault re: Stanko dated 03/06/17

Plaintiff's Exhibit 2: Johnson's typed notes re: Stanko's behavior

Plaintiff's Exhibit 3: Mohammadi email dated 06/24/19

Plaintiff's Exhibit 4: Text communications between plaintiff and Johnson (P168-

171)

Plaintiff's Exhibit 5: Hartford Healthcare records (Larue)(P115-132)

Plaintiff's Exhibit 6: Certifications (P111-113)



                                           8
Plaintiff's Exhibit 7: Stanko Deposition Excerpts

Plaintiff's Exhibit 8: Synan Deposition (ID only)

Plaintiff's Exhibit 9: Johnson Deposition Excerpts

Plaintiff's Exhibit 10: Johnson Deposition (ID only)

Plaintiff's Exhibit 11: Ochrim Deposition Excerpts

Plaintiff's Exhibit 12: Ochrim Deposition (ID only)

      Plaintiff notes the following. Exhibits solely for impeachment purposes

have not been listed. Demonstrative exhibits that cannot be created without the

benefit of evidence being admitted at trial have not been listed.



DEFENDANT'S EXHIBITS:

The defendant anticipates offering the following exhibits, although not

necessarily in the following order:

           1. Plaintiff’s complete job application for the position subject of this

action;

           2. Plaintiff’s resume;

           3. Amended complaint dated November 17, 2018;

           4. Employment restriction agreement dated January 3, 2017;

           5. Defendant’s written sexual harassment policy;

           6. Plaintiff’s deposition transcript, or excerpts thereof, used in

connection with cross-examination;

           7. Defendant’s written record of plaintiff’s personnel disciplinary

history;



                                          9
           8. Defendant’s suspension notice dated April 10, 2017;

           9. Plaintiff’s interrogatory responses dated March 22, 2019;

           10. Dr. J. Robert Stanko audiovisual and stenographic deposition;

           11. Yolanta Ochrim stenographic deposition transcript or excerpts

thereof;

           12. Actual burr;

           13. Plaintiff’s complete CHRO application dated January 3, 2018;

           14. Plaintiff’s 2017 federal income tax return;

           15. Plaintiff’s Dr. Balloch wage receipts;

           16. Original complaint dated August 14, 2018;

           17. Diagram of Rocky Hill branch office layout.




                                          10
12.    ANTICIPATED EVIDENTIARY PROBLEMS/MOTIONS IN LIMINE

       Plaintiff anticipates an evidentiary problem regarding defendant's argument

that other employees have not been sexually harassed in its workplace or have

not reported sexual harassment. offering the testimony of all female employees

who did not get sexually harassed as "evidence" that one particular woman was

not sexually harassed. Any probative value the information holds is

substantially outweighed by the unfair prejudice it would likely cause to the

plaintiff.

       The defendant files the attached motion in limine regarding the Jameson

March 6, 2017 email correspondence.

13.    STIPULATIONS OF FACT AND LAW

       A.    Stipulation of Uncontroverted Facts

             See section 14(b)

       B.    Plaintiff's Statement of Contested Issues of Fact and Law

             1.    Was Ms. Champagne subjected to sexual harassment in

defendant's workplace in violation of Title VII?

             2.    Was Ms. Champagne constructively discharged?

             3.    Did Ms. Champagne sustain harms and losses?

14.    TRIAL TO COURT/JURY

       (a)   Court: not applicable

       (b)   Jury: stipulation of uncontroverted facts is as follows:




                                         11
      1. The defendant is a professional corporation with a principal place of

business in Manchester, Connecticut.

      2. The defendant hired the plaintiff as a dental assistant in August, 2016 at

its Rocky Hill, Connecticut branch office.

      3. Dr. J. Robert Stanko is male.

      4. The defendant employed Jolanta Ochrim.

             (1)    Proposed Voir Dire Questions:

                    Plaintiff has filed with the court a list of questions to be

submitted to the jury panel.

                    Defendant's proposed list of questions to be submitted to the

jury panel are as follows:

a. The court should inquire if any of the veniremen recognize the names of, or

have had any type of relationship with, the parties, their counsel and their

potential witnesses. Otherwise, the following inquiries may be appropriate.

      b. Have you ever filed a complaint with the state Commission on Human

Rights and Opportunities (CHRO) or federal Equal Employment Opportunities

Commission (EEOC)? If so, explain details, specifically: (1) the date of such

filing; (2) the names and addresses of all other parties; (3) the basis of the claim,

such as sex discrimination, age discrimination, sexual harassment, and so forth;

(4) the disposition or result of the claim.

      c. Have you ever filed in state or federal court a lawsuit claiming any type

of discrimination? If so, explain all details, specifically: (1) the date you brought

the action; (2) the court where you brought it; (3) the names and addresses of all



                                              12
other parties; (4) the basis of the suit, such as sexual harassment or other theory;

and (5) the disposition or result of the suit.

      d. Have you ever worked in the human resources field? If so, explain: (1)

the periods of time you were so employed; (2) your job title; (3) your precise job

duties; and (4) the name and address of your employer or employers.

      e. Have you ever worked in the field of civil rights advocacy? If so,

explain: (1) the periods of time you were so employed; (2) your job title; (3) your

job duties; (4) the name and address of your employer or employers; and (5) the

types of civil rights matters on which you worked.

      f. Have you ever served as a volunteer in the field of civil rights advocacy,

including women’s rights or in the MeToo movement? If so, explain: (1) the

periods of time you were so involved; (2) your role as a volunteer; (3) the types of

activities that you performed; (4) the name and address of the organization or

entity for whom you performed such activities; and (5) the types of civil rights

matters on which you worked.

      g. Have you ever felt that you were the subject of any type of employment

or gender-based discrimination? If so, explain the circumstances, including: (1)

the type of discrimination, for example, sex, age, race, and so forth; (2) the date;

(3) the name and address of the employer or alleged perpetrator; (4) whether you

suffered any type of adverse employment action as a result of such

discrimination; (5) whether you asserted any complaint regarding such feelings;

and (6) the disposition of any such complaint.




                                           13
             (2)     Proposed Jury Instructions:

                     a.    Plaintiff has filed with the court preliminary requests for

jury instructions.

                     b.    Defendant has filed with the court proposed jury

instructions.

             (3)     Jury Interrogatories/Proposed Verdict Form:

                     Plaintiff has filed her proposed verdict form.

                     The defendant’s proposed special verdict form is attached

hereto. The defendant proposes utilizing the following jury interrogatories:

      a. Do you find that the plaintiff was subjected to any sexual advances,

requests for sexual favors or other verbal or physical conduct of a sexual nature?

      b. Do you find that such conduct was based on the plaintiff’s gender?

      c. Do you find that such conduct affected a term, condition or privilege of

the plaintiff’s employment?

      d. Do you find that such conduct was discriminatory, intimidating,

ridiculing or insulting, or was continuous and concerted?

      e. Do you find that a reasonable person would find such conduct sexually

hostile or abusive?

      f. Do you find that the plaintiff herself subjectively considered the work

environment to be sexually abusive?




                                          14
      g. Do you find that the plaintiff left her job because the work environment

was so abusive and intolerable that a reasonable person would have been

compelled to leave?

      h. Do you find that the defendant knew or reasonably should have known

that the plaintiff was being sexually harassed and failed to take prompt

reasonable steps to stop the conduct?

              (4)   Proposed Case Statement

      Plaintiff's Proposed Case Statement:

      This is a case arising out of Plaintiff Jennifer Champagne's employment

with defendant Columbia Dental. Ms. Champagne claims that she worked in a

hostile environment. Specifically, Ms. Champagne claims that she was sexually

harassed by defendant's employee, John Stanko.

      A federal law known as Title VII prohibits sexual harassment in the

workplace. Title VII requires employers to maintain their workplaces free from

sexual harassment.

      Ms. Champagne claims that defendant violated Title VII because she was

subjected to a hostile work environment based on sex. Ms. Champagne seeks

money to compensate for her harms and losses caused by the sexual

harassment.

      Defendant denies the plaintiff's claim.

      Defendant's Proposed Case Statement:

      The plaintiff Jennifer Champagne is suing the defendant Columbia Dental,

P.C. for alleged sexual harassment and creating an alleged hostile work



                                        15
environment, as a result of which the plaintiff claims that she was constructively

discharged.




                                         By /s/ James V. Sabatini
                                           James V. Sabatini, Esquire     CT 19899
                                           Sabatini and Associates, LLC
                                           One Market Square
                                           Newington, CT 06111
                                           Tel. No.: 860-667-0839
                                           Fax No.: 860-667-0867
                                           e-mail: jsabatini@sabatinilaw.com

                                           Attorney for Plaintiff



                         ELECTRONIC CERTIFICATE OF SERVICE
         I hereby certify that on March 16, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by email to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated in the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                                    /s/ James V. Sabatini
                                                   James V. Sabatini




                                              16
17
